173 S.W.3d 909 (2005)
KENTUCKY BAR ASSOCIATION, Movant
v.
Douglas C. BRANDON, Respondent.
No. 2005-SC-000718-KB.
Supreme Court of Kentucky.
October 20, 2005.
Bruce K. Davis, Executive Director, Jay R. Garrett, Deputy Bar Counsel, Kentucky Bar Association, Frankfort, KY, Counsel for Movant.
Jason L. Hargadon, Getty Keyster & Mayo, LLP, Lexington, KY, Counsel for Respondent.

OPINION AND ORDER
The Kentucky Bar Association (KBA) requests this Court enter an Order confirming *910 the automatic temporary suspension of Douglas C. Brandon (Mr. Brandon), pursuant to SCR 3.166. Mr. Brandon, a member of the KBA, no. 07170, was admitted to the practice of law in this Commonwealth on August 1, 1970. He was convicted on June 26, 2003 in the United States District Court for the Southern District of New York of one (1) count of conspiracy to commit securities fraud and wire fraud in violation of 18 U.S.C. § 371, two (2) counts of securities fraud in violation of 15 U.S.C. § 78j(b) & 78ff, and 17 C.F.R. § 240.10b-5, and four (4) counts of wire fraud in violation of 18 U.S.C. § 1343 and 1346. On June 1, 2005, the judgment of conviction in the criminal case was entered against Mr. Brandon. SCR 3.166 provides that:
Any member of the Kentucky Bar Association who pleads guilty to, or is convicted by a judge or jury of, a felony in this State or in any other jurisdiction shall be automatically suspended from the practice of law in this Commonwealth. "Felony" means an offense for which a sentence to a term of imprisonment of at least one (1) year was imposed. The imposition of probation or parole or any other type of discharge prior to the service of sentence, if one is imposed, shall not affect the automatic suspension. The suspension shall take effect automatically beginning on the day following the plea of guilty or finding of guilt by a judge or jury or upon the entry of judgment whichever occurs first.
Although Mr. Brandon was found guilty by a jury in the United States District Court for the Southern District of New York on June 26, 2003, the rule in effect at that time did not allow for automatic suspension upon a felony conviction in other jurisdictions. Accordingly, pursuant to SCR 3.166 as amended on January 1, 2004, Mr. Brandon was temporarily suspended beginning June 2, 2005, the day following the entry of judgment.
Therefore it is ORDERED that:
1. Douglas C. Brandon's automatic temporary suspension is hereby confirmed, pursuant to SCR 3.166, effective from June 2, 2005, until superseded by subsequent Order.
2. Notice and publication of this Order is granted for the benefit of all members of the bar and public.
3. Mr. Brandon shall comply with the provisions of SCR 3.390 regarding notification of clients of his suspension.
All concur, except ROACH, J., not sitting.
ENTERED: October 20, 2005.
/s/ Joseph E. Lambert
Chief Justice